Case 3:19-bk-30289              Doc 536        Filed 08/04/19 Entered 08/04/19 20:09:44              Desc Main
                                              Document      Page 1 of 7




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         SOUTHERN DISTRICT OF WEST VIRGINIA

 ---------------------------------------------------------------

 In re:                                                                     Chapter 11

 BLACKJEWEL L.L.C. et al.,                                                  Case No. 19-30289

                              Debtors. 1                                    (Jointly Administered)

 ---------------------------------------------------------------


          AMENDED RESPONSE TO THE UNITED STATES’ OBJECTION TO THE
             ASSUMPTION AND ASSIGNMENT OF FEDERAL LEASES AND
                 EXECUTORY CONTRACTS AND SALE OF ASSETS
                                                (Relates to Dkt. No. 496)

          Contura Energy, Inc. and certain affiliates (“Contura”), as creditors and parties in interest

 in these proceedings, by their counsel Jackson Kelly PLLC and Davis Polk & Wardwell LLP,

 respectfully submit this Response (this “Response”) to the United States’ Objection to the

 Assumption and Assignment of Federal Leases and Executory Contracts and Sale of Assets, and

 respectfully represents:

          By way of background to the proposed Section 363 sale, on December 8, 2017, certain

 Contura affiliates sold to Blackjewel L.C.C. (“Blackjewel”) the Eagle Butte and Belle Ayr mines

 (the “Western Assets”) located in the Powder River Basin (“PRB”), Wyoming, along with

 related coal reserves, equipment, infrastructure and other real properties. Contura received no

 cash consideration for this sale, but instead transferred properties to Blackjewel in exchange for

          1
           The debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) and the last
 four digits of each debtor’s taxpayer identification number are as follows: Blackjewel, L.L.C. (0823);
 Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings, LLC (8795); Revelation Management
 Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal Corporation (2957); Harold Keene
 Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain Processing, LLC (0457); Powell
 Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213) (collectively, the “Debtors”).



                                                                   1
 4827-9552-0415.v1
Case 3:19-bk-30289         Doc 536      Filed 08/04/19 Entered 08/04/19 20:09:44                Desc Main
                                       Document      Page 2 of 7



 its agreement to assume the environmental and reclamation liabilities associated with the

 purchased PRB mines. As part of the sale, Contura agreed to maintain certain reclamation

 performance bonds and lease bonds under an agreed-upon timeline, which Blackjewel agreed to

 replace or assume pending regulatory approval.            But that regulatory approval never came,

 Contura’s bonds were never replaced, and Contura was therefore never relieved of its

 environmental and reclamation obligations.

         Upon the filing of the Debtors’ petitions, Contura immediately took action to stabilize the

 Debtors’ financial situation to the extent feasible and has continued in these efforts, including by

 injecting significant sums of capital that permitted the Debtors to maintain operations—and pay

 their employees—while conducting an expedited sales process for the Debtors’ assets.2 By

 stepping up as stalking horse purchaser and providing the Debtors with critically needed

 financial support, Contura has provided the Debtors with a bid package that balances the

 economic incentives of Contura in acquiring these assets and realizing financial upside from

 resuming mining operations on the Western Assets with the interests of the various state and

 federal agencies (including the U.S. Government), employees and other constituents in these

 Chapter 11 cases by providing a path towards the resumption of mining operations at the

 Western Assets, the return of hundreds of the Debtors’ furloughed employees to work and the


         2
           For example, on July 19, 2019, the Debtors sought authorization to enter into a new $2.9 million
 DIP facility funded by White Box Advisors LLC and Highbridge Capital Management, LLC, which
 would act as a “short-term bridge” to provide the Debtors more time to continue working with the key
 stakeholders to maximize value for the estate. [See Dkt. No. 250.] Contura acted as the backstop
 guarantor of this DIP, and was instrumental in negotiating with the Debtors and the DIP lenders in order
 to ensure that this interim lifeline was extended to keep the Debtors afloat and to provide for the payment
 of employee wages and benefits. Contura further agreed to provide a cash deposit equal to $8.1 million to
 the Debtors to be applied to the purchase price of the sale of the Western Assets and Pax Assets, which
 provided the necessary financing for the Debtor's continued operations and survival through the auction
 and sale process.



                                                     2
 4827-9552-0415.v1
Case 3:19-bk-30289         Doc 536     Filed 08/04/19 Entered 08/04/19 20:09:44            Desc Main
                                      Document      Page 3 of 7



 creation of significant value for the Debtors’ estates. Indeed, Contura’s funding, support and

 willingness to step up as the stalking horse purchaser have brought the parties to where they are

 today—on the verge of a successful sale pursuant to Section 363 of the Bankruptcy Code of not

 only the Western Assets and the Pax Mine, but also much of the rest of the other Eastern Assets

 (as defined in the Bidding Procedures attached to the Bidding Procedures Order [Dkt. No. 356]),

 which Contura does not intend to purchase, but the sale of which may imminently occur as a

 direct result of Contura’s efforts to bring stability to this chaotic situation.

         During this period, Contura has also engaged in extensive and diligent discussions with

 numerous other parties in interest, as well as a fleet of governmental agencies and entities, at the

 federal, state, and local levels, to craft a deal intended to benefit the Debtors’ many stakeholders.

 As a result of these discussions, Contura has agreed to materially increase its cash bid from that

 initially disclosed in the 363 Term Sheet attached to the Bidding Procedures Motion, to $25.65

 million, which is on top of the initial $8.1 million that Contura has already provided to the

 estates. Contura has also made proposals to the various federal and state governmental agencies

 (including the U.S. Government) to resolve their objections to the sale and the assumption of the

 state and federal leases necessary to mine the Western Assets, which proposal would (1) pay and

 resolve, or otherwise preserve, such governmental agencies’ rights with respect to certain taxes

 and royalties asserted directly against Contura, (2) pay ongoing royalties and taxes while Contura

 mines the coal in the Western Assets, (3) provide meaningful consideration in recognition of the

 amounts due to the governmental agencies by the Debtors and (4) fund a $5 million displacement

 trust with the sole purpose of assisting employees whose lives and jobs are being disrupted as a

 result of the fallout from the Blackjewel collapse.

         Unsurprisingly, Contura’s increased bid and proposals to the governmental agencies has


                                                     3
 4827-9552-0415.v1
Case 3:19-bk-30289        Doc 536      Filed 08/04/19 Entered 08/04/19 20:09:44        Desc Main
                                      Document      Page 4 of 7



 been received positively by the majority of parties in interest and governmental parties with

 whom Contura has been negotiating. Indeed, at this point, virtually all interested parties are in

 favor of the transaction: the Debtors; Riverstone Holdings, LLC and United Bank, the Debtors’

 senior secured lenders; the State of Wyoming; and Campbell County, Wyoming.

         But absent the U.S. Government’s consent to the terms of the proposed deal, Contura’s

 bid is dead on arrival. As acknowledged by the U.S. Government in its objection, Contura’s bid,

 as currently structured, contemplates the assumption of certain federal leases necessary to

 operate the Western Assets. The U.S. Government’s objection further states that it “does not

 consent to any such assumption and/or or assignment absent a full cure or adequate assurance

 that it will promptly be cured . . . .” [Dkt. No. 496.]

         Contura and the Debtors have worked continuously since the filing of these cases to reach

 agreement with the U.S. Government on acceptable terms for the proposed sale that, while not

 paying the U.S. Government in full for the Debtors’ past unpaid government royalty and tax

 payments, would offer the U.S. Government meaningful consideration both on account of go-

 forward royalty, taxes and fees and on account of certain past due amounts owed by the Debtors.

 Indeed, as recently as Friday, August 3, 2019, Contura has offered up yet additional potential

 settlement structures to the U.S. Government, and remains hopeful that the U.S. Government will

 respond affirmatively to these proposals. Contura stands ready to continue discussions with the

 U.S. Government to resolve its outstanding concerns and avoid a potentially ruinous outcome for

 the Debtors’ estates, creditors and employees.

         However, to the extent that the U.S. Government ultimately takes the counter-intuitive

 and counter-productive position that all the amounts owed by the Debtors to the U.S.

 Government must be cured in full before Contura’s bid can be approved, such a position would


                                                    4
 4827-9552-0415.v1
Case 3:19-bk-30289        Doc 536     Filed 08/04/19 Entered 08/04/19 20:09:44         Desc Main
                                     Document      Page 5 of 7



 not permit the Contura sale to proceed, in turn destroying not only the immediate employment

 prospects of hundreds of the Debtors’ employees who remain on furlough during this Chapter 11

 process, but also any chance for the U.S. Government to realize any value on account of its

 federal leases or its claims against the Debtors’ estates.       Pursuant to the Court’s Bidding

 Procedures Order, an auction was held for the Debtors’ assets on August 1. Contura was the

 only participant to bid on the Western Assets, and its bid therefore represents the sole

 opportunity for those employees who work at the Western Assets to get back to work and for

 those assets to provide any recovery to the estate and its creditors.

         Put simply, as no other bidder has emerged for the Debtors’ Western Assets and the

 Debtors are not in a financial position to mine the Western Assets, if Contura’s purchase is not

 approved, there is no alternative scenario in which the mines are operated on a go-forward basis.

 Rather, those mines will revert to non-producing status, and reclamation will become the next

 step—thereby eliminating the significant benefits to the Debtors’ stakeholders offered by

 Contura’s bid, including those offered to the Debtors’ employees and the various governmental

 entities that would be entitled to ongoing royalties, taxes and fees if mining operations are

 resumed.     While Contura has engaged in discussions with the U.S. Government towards a

 mutually beneficial transaction that would result in the resumption of mining operations, the

 reality is that Contura is simply under no legal obligation to assume the federal leases and to

 satisfy the Debtors’ outstanding obligations to the U.S. Government.

         For these reasons, Contura is hopeful that the U.S. Government will engage in

 discussions and agree to a construct that will permit Contura’s bid to proceed.

                          [Remainder of this page intentionally left blank.]




                                                   5
 4827-9552-0415.v1
Case 3:19-bk-30289     Doc 536    Filed 08/04/19 Entered 08/04/19 20:09:44         Desc Main
                                 Document      Page 6 of 7



   Dated: August 4, 2019

                                            /s/ Elizabeth A. Amandus
                                            Elizabeth A. Amandus (WV No. 11062)
                                            Ellen Cappellanti (WV No. 627)
                                            Jackson Kelly PLLC
                                            500 Lee Street East, Suite 1600
                                            Charleston, West Virginia 25301
                                            Telephone: (304) 340-1000
                                            Facsimile: (304) 340-1080
                                            Email: eamandus@jacksonkelly.com
                                            Email: ecappellanti@jacksonkelly.com

                                            -- AND --

                                            Damian Schaible
                                            Angela M. Libby
                                            James H.R. Windels
                                            M. Nick Sage
                                            Davis Polk & Wardwell LLP
                                            450 Lexington Avenue
                                            New York, New York 10017
                                            Telephone: (212) 450-4000
                                            Facsimile: (212) 701-5800
                                            Email: Damian.Schaible@DavisPolk.com
                                            Email: Angela.Libby@DavisPolk.com
                                            Email: James.Windels@DavisPolk.com
                                            Email: M.Nick.Sage@DavisPolk.com

                                            Counsel to Contura Energy, Inc., and
                                            Certain Affiliates




                                           6
 4827-9552-0415.v1
Case 3:19-bk-30289       Doc 536     Filed 08/04/19 Entered 08/04/19 20:09:44          Desc Main
                                    Document      Page 7 of 7



                                      Certificate of Service

         I, Elizabeth A. Amandus, hereby certify that the foregoing Response to the United States’

 Objection to the Assumption and Assignment of Federal Leases and Executory Contracts and

 Sale of Assets was filed and served via the Court’s CM/ECF system on August 4, 2019.

                                                 By: /s/ Elizabeth A. Amandus
                                                     Elizabeth A. Amandus




                                                 7
 4827-9552-0415.v1
